DETAILED CORRESPONDENCE
This final office action is in response to the Amendments filed on 04 November 2021, regarding application number 16/540,565.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Claims 1-12 remain pending in the application. Claims 1-6 and 8-12 were amended in the Amendments to the Claims. Claim 7 is original.
Applicant’s amendments to the Specification and Claims have overcome each and every objection, 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections previously set forth in the Non-Final Office Action mailed 4 August 2021. Therefore, the objections and rejections have been withdrawn. Examiner further acknowledges that the claims will no longer be construed under 35 U.S.C. 112(f).
Response to Arguments
Applicant's arguments filed on 04 November 2021 have been fully considered but they are not persuasive.
On Pages 10-12, regarding the rejections made under 35 U.S.C. 102(a)(2) and 35 U.S.C. 103, Applicant has argued the following:
“…Applicant respectfully submits that Roberts does not describe a surgical robot where "only the basic joints are provided with torque sensors configured to detect torque of the basic joints about axis lines." Clearly, Roberts describes a configuration where every joint includes one or more torques sensors 7, which does not satisfy this claim limitation. As a result, the Applicant respectfully submits that Roberts cannot support a prima facie rejection for anticipation.” and “As is apparent, all of the rejections require Roberts. And, as the Applicant noted above, Roberts does not describe a configuration for a robot where "only the basic joints are provided with torque sensors configured to detect torque of the basic joints about axis lines." Therefore, the Applicant respectfully submits that Roberts cannot support any of the rejections for obviousness, and the Applicant respectfully requests that all of the rejections be withdrawn.”
	Examiner disagrees because Roberts does teach “wherein only the basic joints are provided with torque sensors configured to detect torque of the basic joints about axis lines”, as discussed in the prior office action. Figs. 1-4 and corresponding paragraphs [0053]-[0073] of Roberts teach a first embodiment of the robot. Paragraph [0053] describes a plurality of basic joints, [0053 “The limbs are coupled by revolute joints 4”] and that each basic joint has one or more torque sensors, [0053 “Each joint 4 of the arm has one or more motors 6 which can be operated to cause rotational motion at the respective joint, and one or more position and/or torque sensors 7”]. Paragraphs [0053] and [0055] further describe wrist joints, [0053 “A wrist 5 is made up of four individual revolute joints.”] and [0055 “The wrist comprises four revolute joints 300, 301, 302, 303.”]. Roberts does not describe any torque sensors provided in the wrist joints 300-303 in the description or figures. Therefore, since Roberts teaches basic joints provided with torque sensors and does not teach any torque sensors provided in wrist joints, Roberts teaches the argued claimed limitation “wherein only the basic joints are provided with torque sensors configured to detect torque of the basic joints about axis lines”.
	Regarding Applicant’s argument on Page 10 citing paragraph [0053], Examiner disagrees for the reasons state above. Paragraph [0053] describes torque sensors for the basic joints 4, but does not mention any torque sensors in the wrist joints 300-303.
to alternative embodiments of the invention. See [0044]-[0047] “FIG. 7 shows a third wrist mechanism from distally and one side. FIG. 8 shows the third wrist mechanism from distally and the other side. FIG. 9 shows the third wrist mechanism in section on a central longitudinal plane viewed from one side. FIG. 10 shows the third wrist mechanism in section on a central longitudinal plane viewed from the other side.” and [0086 “FIGS. 7 to 10 illustrate another form of wrist mechanism.”]. The cited figures and paragraphs in the previous office action were to the first embodiment, therefore the arguments are moot.
Regarding Applicant’s argument on Page 12: 
“None of Ooto et al., Wahrburg et al., Kuroda et al., Nakagawa et al., Abdallah et al., Ihrke et al., and/or Hirano et al. teach or suggest a construction for a robot where a subset of the joints in a robot, specifically only the basic joints in the robot arm, include torque sensors, leaving the wrist joints without torque sensors. As such, the Applicant respectfully submits that no combination of the references is capable of supporting a prima facie rejection for obviousness. For this additional reason, therefore, the Applicant respectfully requests that all of the rejections for obviousness be withdrawn.”
Examiner disagrees because Wahrburg, as discussed in the previous office action, teaches a motivation for leaving the wrist without torque sensors. See Wahrburg at Page 2, "Current solutions for force-controlled application rely on additional sensors, such as joint torque sensors or force/torque sensors mounted on the wrist. Since such sensing devices are costly and difficult to mount for some industrial robots, it is desirable to develop schemes that reliably estimate the contact forces and torques solely based on measurements that are typically available, namely joint angles and motor torques." and Page 4, "Basic idea of the invention is to deal with an improved method for estimating contact forces and torques at the tip of the robot arm respectively its tool center point (TCP) based solely on joint angles, motor torques and a dynamic model of the robot so that no additional sensors such as joint torque sensors of force/torque sensors mounted on the wrist are needed.".
Additionally, omission of a torque sensor from the wrist would have been obvious to a person having ordinary skill in the art because omission of an element and its function is obvious if the function of the element is not desired and omission of an element with retention of the element's function is an indicium of nonobviousness. See MPEP 2144.04(II).
As discussed above, Roberts teaches all of claim 1, including “wherein only the basic joints are provided with torque sensors configured to detect torque of the basic joints about axis lines”. Additionally, Wahrburg teaches a motivation for excluding torque sensors from the wrist and using other means for calculating torque. For these reasons, the rejections have been maintained. See additionally the prior art made of record and not relied upon cited in the Conclusion.
Applicant’s arguments on Page 13, regarding allowable claims 9 and 11, have been fully considered and are persuasive. Therefore, claims 9 and 11 are allowed.
Claim Objections
Claims 9-10 are objected to because of the following informalities: 
Claim 9 was amended to be independent and was amended as the following: "[[the]] a robot comprising:". It appears that the "1" is not crossed out, therefore for claim states "a robot 1 comprising:". It is recommended to remove the "1" to avoid potential claim dependency issues.
Claim 10, line 5, recites "prevent the outline of the robot". There is no prior recitation of the outline of the robot, therefore the element lacks antecedent basis. For the purpose of examination, "prevent the outline of the robot" will be read as "prevent an outline of the robot".
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roberts (US 20190001501 A1 and Roberts hereinafter) .
Regarding Claim 1
Roberts teaches a robot (see Fig. 1; [0014]) comprising:
a wrist unit including a plurality of wrist joints (see Figs. 1-2, wrist 5 and revolute joints 300-303; [0053 "...A wrist 5 is made up of four individual revolute joints…"] and [0055 “The wrist comprises four revolute joints 300, 301, 302, 303”]);
a plurality of basic joints configured to determine the position of the wrist unit in a three-dimensional space (see Fig. 1, joints 4, [0053 "...Each joint 4 of the arm has one or more motors 6 which can be operated to cause rotational motion at the respective joint…"] and [0054]),
wherein only the basic joints are provided with torque sensors configured to detect torque of the basic joints about axis lines (see Fig. 1, torque sensors 7; [0053 "...Each joint 4 of the arm has one or more motors 6 which can be operated to cause rotational motion at the respective joint, and one or more position and/or torque sensors 7 which provide information regarding the current configuration and/or load at that joint..."]).
Regarding Claim 5
Roberts teaches the robot according to claim 1 (as discussed above in claim 1), comprising 
a torque sensor (see Fig. 1, joints 4, [0053 "...Each joint 4 of the arm has one or more motors 6 which can be operated to cause rotational motion at the respective joint, and one or more position and/or torque sensors 7 which provide information regarding the current configuration and/or load at that joint..."]; The robot in Fig 1. comprises 4 joints labeled '4a, '4', '4' and '4'.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts as applied to claim 1 above, and further in view of Ooto et al. (JP H1142574 A and Ooto hereinafter) and Wahrburg et al. (WO 2016110320 A1 and Wahrburg hereinafter).
Regarding Claim 2
Roberts teaches the robot according to claim 1 (as discussed above in claim 1), further comprising:
a motor configured to drive each wrist joint (see “electric motors 24-25”, [0060]-[0062]);
Roberts is silent regarding a current detection unit configured to detect current supplied to each motor; and a torque estimation unit configured to estimate torque of each the wrist joint about the axis line based on the detected current.
Ooto teaches a robot (see Figs. 1-2; [0001] in the attached reference JP_H1142574_A ) comprising a wrist unit (see Figs 1-2, "wrist"; [0006]), further comprising:
a motor configured to drive each wrist joint (see "motor of each wrist axis"; [0006]);
a current detection unit configured to detect current supplied to each motor (see "drive current of the motor"; [0006]-[0018]); and
a torque estimation unit configured to estimate torque of each (see "torque estimating means"; [0006]-[0018]).
Wahrburg additionally teaches a motivation for estimating torques rather than utilizing torque sensors (see Page 2, "Current solutions for force-controlled application rely on additional sensors, such as joint torque sensors or force/torque sensors mounted on the wrist. Since such sensing devices are costly and difficult to mount for some industrial robots, it is desirable to develop schemes that reliably estimate the contact forces and torques solely based on measurements that are typically available, namely joint angles and motor torques." and Page 4, "Basic idea of the invention is to deal with an improved method for estimating contact forces and torques at the tip of the robot arm respectively its tool center point (TCP) based solely on joint angles, motor torques and a dynamic model of the robot so that no additional sensors such as joint torque sensors of force/torque sensors mounted on the wrist are needed." in the attached reference WO_2016110320_A1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Ooto to Roberts. It would have been obvious to take the robot of Roberts and further include a current detection unit to detect current supplied to each wrist motor and a torque estimation unit to estimate torque of each wrist joint about the axis line based on the detected current, as taught by Ooto.
Ooto teaches the known technique of estimating torque of wrist joints in order to realize force control following external forces without the need of force sensors. Wahburg additionally teaches the known technique of estimating torque of wrist joints as a replacement to using torque sensors due to their high cost and the difficulty of mounting them on the wrist.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts as applied to claim 1 above, and further in view of Kuroda et al. (US 20170080574 A1 and Kuroda hereinafter).
Regarding Claim 3
Roberts teaches the robot according to claim 1 (as discussed above in claim 1), further comprising:
a control unit (see Fig. 1, control unit 10), configured to operate, when torque generated about the axis line of each basic joint by external force is detected by each torque sensor, each basic joint (see [0054]). Roberts does not explicitly teach operating each basic joint in a direction identical to the direction of the detected torque. That is, Roberts is silent regarding a control unit configured to operate, when torque generated about the axis line of each basic joint by external force is detected by each torque sensor, each basic joint in a direction identical to the direction of the detected torque.
Kuroda teaches a robot (see Fig. 6, robot arm apparatus 10) comprising a plurality of basic joints (see Fig. 6, joint units 130), further comprising:
a control unit (see Fig. 6, control unit 230 ) configured to operate, when torque generated about the axis line of each basic joint by external force is detected by each the torque sensor, each the basic joint in a direction identical to the direction of the detected torque (see [0175]-[0176] and [0204] ).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Kuroda to Roberts. It would have been obvious to modify the control unit of Roberts to further include instructions to operate each basic joint in a direction identical to the direction of the detected torque, as taught by Kuroda.
Kuroda teaches operating the joints in the same direction of the detected torque to allow a user to manually move the robot arm by applying a small force. Thus, the operability of the arm by the user is improved.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts as applied to claim 1 above, and further in view of Nakagawa et al. (US 20150290809 A1 and Nakagawa hereinafter).
Regarding Claim 4
Roberts teaches the robot according to claim 1 (as discussed above in claim 1), comprising :
four basic joints, wherein each basic joint is provided with the torque sensor (see Fig. 1, joints 4, [0053 "...Each joint 4 of the arm has one or more motors 6 which can be operated to cause rotational motion at the respective joint, and one or more position and/or torque sensors 7 which provide information regarding the current configuration and/or load at that joint..."]; The robot in Fig 1. comprises 4 joints labeled '4a, '4', '4' and '4'.). Roberts teaches four basic joints; however, is silent regarding three basic joints. That is, Roberts is silent regarding three basic joints, wherein each basic joint is provided with the torque sensor.
Nakagawa teaches a robot (see Fig. 4, robot 10) comprising:
three basic joints, wherein each basic joint is provided with a torque sensor (see Fig. 4; [0052]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to omit a basic joint from the robot of Roberts, leaving a total of three basic joints provided with torque sensors, as taught by Nakagawa. Nakagawa teaches a robot with three basic joints provided with torque sensors, while Roberts teaches a robot with four basic joints provided with torque sensors. The robot of Roberts does not desire all four basic joints in order to position the wrist unit in a three-dimensional space.
Omission of the fourth basic joint of Roberts would have been obvious to a person having ordinary skill in the art because omission of an element and its function is obvious if the function of the element is not desired. See Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) and MPEP 2144.04(II).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts as applied to claim 1 above, and further in view of Abdallah et al. (US 20180079629 A1 and Abdallah hereinafter).
Regarding Claim 6
Roberts teaches the robot according to claim 1 (as discussed above in claim 1), comprising:
four basic joints, wherein three of the basic joints are each provided with a torque sensor (see Fig. 1, joints 4, [0053 "...Each joint 4 of the arm has one or more motors 6 which can be operated to cause rotational motion at the respective joint, and one or more position and/or torque sensors 7 which provide information regarding the current configuration and/or load at that joint..."]; The robot in Fig 1. comprises 4 joints labeled '4a, '4', '4' and '4'.). Roberts does not explicitly teach a redundant joint without a torque sensor. That is, Roberts is silent regarding wherein three of the basic joints except for one of the basic joints as a redundant axis are each provided with the torque sensor.
Abdallah teaches a robot (see Fig. 1, robotic mechanism 12) comprising:
basic joints (see Fig. 1, actuated joints and unactuated joints), wherein three of the basic joints except for one of the basic joints as a redundant axis are each provided with a torque sensor (see [0011 "...the unactuated joints being distal with respect to the actuated joints and lying in redundant DOF with respect to the actuated joints. Additionally, the compliance mechanism includes sensors each positioned with respect to a respective actuated or unactuated joint..."], [0022], [0033] and Claim 1; The "unactuated joints" correspond to the basic joints as a redundant axis).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the robot of Roberts to result in a basic joint acting as a redundant axis and to omit a torque sensor from the basic joint, as taught by Abdallah. Abdallah teaches a robot with redundant joints, where only one sensor is needed per group of joints with redundant axis. Duplicating a joint of the robot of Roberts would not produce unexpected results. Further, the robot of Roberts does not desire torque sensors in every joint in order to position the wrist unit in a three-dimensional space.
Adding a redundant joint to Roberts would have been obvious to a person having ordinary skill in the art because mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Omission of a torque sensor from the redundant joint would have been obvious to a person having ordinary skill in the art because omission of an element and its function is obvious if the function of the element is not desired. See MPEP 2144.04(VI) and MPEP 2144.04(II).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts as applied to claim 1 above, and further in view of Ihrke et al. (US 20110068595 A1 and Ihrke hereinafter).
Regarding Claim 7
Roberts teaches the robot according to claim 1 (as discussed above in claim 1), wherein,
the torque sensors provided to the basic joints are alike (see Fig. 1, torque sensors 7; all torque sensors are labeled the same). Although Roberts teaches torque sensors in each joint, Roberts does not explicitly teach the sensors being identical to each other.
Ihrke teaches a robot (see Fig. 12, robot hand 18) comprising basic joints (see Fig. 12, joints 42A-42D), wherein the sensors provided to the basic joints are identical to each other (see [0049 "...A sensor assembly (not shown) substantially identical to sensor assemblies 56A-56C measures the position of phalange 38D with respect to base member 37 as phalange 38D rotates about axis A4..."]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the robot of Roberts to result in identical torque sensors at each basic joint, as taught by Ihrke. 
Roberts teaches torque sensors at each basic joint. Although Roberts does not explicitly teach the torque sensors being identical, it would have been obvious to a person having ordinary skill in the art to use identical torque sensors. Further, duplication of torque sensors on the robot of Roberts would not produce unexpected results, therefore the modification to the robot of Roberts would have been obvious to a person having ordinary skill in the art because mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04(VI).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts as applied to claim 1 above, and further in view of Hirano et al. (JP 2010137288 A and Hirano hereinafter).
Regarding Claim 8
Roberts teaches the robot according to claim 1 (as discussed above in claim 1), 
Roberts is silent regarding wherein the wrist unit has a pinching prevention structure.
Hirano teaches a robot (see Fig. 1, robot 1 in the attached reference JP_2010137288_A) comprising a wrist unit (see Fig. 1, forearm portions 16-17) wherein,
the wrist unit has a pinching prevention structure (see Figs. 1-10, covering member 51; [0002], [0006] and [0011]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hirano to Roberts. It would have been obvious to take the robot of Roberts and further include a pinching prevention structure for the wrist unit, as taught by Hirano.
	Hirano teaches a pinching prevention structure to cover a connecting portion of the robot so that a human finger or the like is prevented from being caught in the connecting portion.

Allowable Subject Matter
Claims 9 and 11 are allowed.
Claims 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lin et al. (US 20190107454 A1 and Lin hereinafter). Lin teaches a robot comprising torque sensors at a plurality of joints. Lin additionally teaches optionally excluding the torque sensors and calculating torques with the current applied to motors at the joints. See [0101]-[0102]. It is noted that Lin could be used to render obvious the examined claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664